


Exhibit 10.33

 
 

COOPER-STANDARD AUTOMOTIVE INC.

DEFERRED COMPENSATION PLAN

Effective January 1, 2005

As Amended and Restated Effective January 1, 2008

 
 

 

 

 

 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

 

 

 

 

 

Page

Article I. PURPOSE

 

 

 

1

Section 1.1

 

Statement of Purpose; Effective Date

 

1

Article II. DEFINITIONS AND CONSTRUCTION

 

2

Section 2.1

 

Definitions

 

2

Section 2.2

 

Construction

 

9

Article III. ELIGIBILITY AND PARTICIPATION

 

10

Section 3.1

 

Eligibility and Participation

 

10

Section 3.2

 

Termination of Participation

 

10

Section 3.3

 

Ineligible Participant

 

10

Article IV. DEFERRAL OF BASE SALARY AND CASH AWARDS

 

12

Section 4.1

 

Deferral of Base Salary and ADP Returns; Fees

 

12

Section 4.2

 

Deferral of Cash Awards

 

13

Section 4.3

 

Credits to Account

 

13

Section 4.4

 

Vesting of Accounts

 

14

Article V. MATCHING AND DIVIDEND EQUIVALENT UNITS

 

15

Section 5.1

 

Company Matching Stock Units

 

15

Section 5.2

 

Dividend Equivalent Units on Stock Options

 

17

Article VI. PARTICIPANTS’ ACCOUNTS

 

18

Section 6.1

 

Establishment of Accounts

 

18

Section 6.2

 

Investments

 

18

Section 6.3

 

Determination of Accounts

 

18

Section 6.4

 

Adjustments to Accounts

 

18

Section 6.5

 

Statement of Accounts

 

19

Section 6.6

 

Accounts for Record Keeping Purposes Only

 

19

Section 6.7

 

Special Accounting Rules for Stock Units

 

19

Article VII. FINANCING OF BENEFITS

 

21

Section 7.1

 

Investment of Accounts

 

21

Section 7.2

 

Financing of Benefits

 

21

Section 7.3

 

Funding

 

21

Article VIII. DISTRIBUTION OF BENEFITS

 

23

Section 8.1

 

Settlement Date

 

23

Section 8.2

 

Amount to be Distributed

 

23

Section 8.3

 

Distribution Upon Death

 

23

Section 8.4

 

Time and Form of Distribution

 

23

Section 8.5

 

Unforeseeable Emergencies

 

26

Section 8.6

 

Small Benefit

 

26

 

 

i

 

--------------------------------------------------------------------------------






 

Article IX. BENEFICIARY DESIGNATION

 

27

Section 9.1

 

Beneficiary Designation

 

27

Section 9.2

 

Facility of Payment

 

27

Section 9.3

 

Amendments

 

27

Article X. ADMINISTRATION

 

28

Section 10.1

 

Administration

 

28

Section 10.2

 

Plan Administrator

 

29

Section 10.3

 

Binding Effect of Decisions

 

29

Section 10.4

 

Successors

 

29

Section 10.5

 

Indemnity of Committee and Administrator

 

29

Section 10.6

 

Claims Procedure

 

29

Section 10.7

 

Expenses

 

30

Article XI. AMENDMENT AND TERMINATION OF PLAN

 

31

Section 11.1

 

Amendment

 

31

Section 11.2

 

Termination

 

31

Article XII. MISCELLANEOUS

 

33

Section 12.1

 

No Guarantee of Employment or Service

 

33

Section 12.2

 

Governing Law

 

33

Section 12.3

 

Nonassignability

 

33

Section 12.4

 

Severability

 

34

Section 12.5

 

Withholding Taxes

 

34

Section 12.6

 

Legal Fees, Expenses Following a Change of Control

 

34

Section 12.7

 

Top-Hat Plan

 

35

Section 12.8

 

Relationship to Other Plans

 

35

Section 12.9

 

Miscellaneous Distribution Rules

 

35

Section 12.10

 

Compliance with Code Section 409A

 

36

 

 

ii

 

--------------------------------------------------------------------------------






COOPER-STANDARD AUTOMOTIVE INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

ARTICLE I. PURPOSE

Section 1.1 Statement of Purpose; Effective Date. The Cooper-Standard Automotive
Inc. Deferred Compensation Plan is hereby established to provide designated
management and highly compensated employees and non-employee directors with the
option to defer the receipt of all or a portion of their regular compensation
and cash incentive compensation until termination of employment or service, and
to provide certain holders of stock options with dividend equivalent units. It
is intended that the Plan will assist in attracting and retaining employees and
directors of exceptional ability by providing these benefits. The Plan shall be
effective on the Effective Date, and shall apply only to amounts deferred after
the Effective Date, and any earnings thereon. Amounts deferred prior to the
Effective Date are governed by the terms of the Cooper Standard Automotive Inc.
Pre-2005 Executive Deferred Compensation Plan.

 

 

1

 

--------------------------------------------------------------------------------






ARTICLE II. DEFINITIONS AND CONSTRUCTION

Section 2.1 Definitions. Whenever the following terms are used in this Plan they
shall have the meanings specified below unless the context clearly indicates to
the contrary:

(a) “Account” means the bookkeeping account maintained on the books of the
Company pursuant to Article VI for the purpose of accounting for the allocations
and distributions made under the Plan.

(b) “Accounting Date” means each business day; provided that with respect to
Stock Units, the Accounting Date means each June 30 and December 31.

(c) “Accounting Period” means the period beginning on the day immediately
following an Accounting Date and ending on the next following Accounting Date.

(d) “Administrator” means a committee consisting of one or more persons who
shall be appointed by and serve at the pleasure of the Committee.

(e) “Affiliate” means, with respect to an entity, any entity directly or
indirectly controlling, controlled by, or under common control with, such first
entity within the meaning of Code Section 414(b) or (c); provided that for
purposes of determining if a Participant has incurred a Separation from Service,
the phrase “at least 50 percent” shall be used in place of the phrase “ at least
80 percent” each place it appears therein or in the regulations thereunder.

(f) “Base Salary” means a Participant’s base earnings paid by the Company
without regard to any increases or decreases in base earnings as a result of an
election to defer base earnings under this Plan, or an election between benefits
or cash provided under a plan of the Company maintained pursuant to Section 125
or 401(k) of the Code. Base Salary paid at the beginning of a Plan Year with
respect to services performed at the end of the prior Plan Year in accordance
with normal payroll practices will be considered earned in the Plan Year in
which such Base Salary is paid.

(g) “Beneficiary” means the person or persons (natural or otherwise) designated
or deemed to be designated by the Participant pursuant to Article IX to receive
benefits payable under the Plan in the event of Participant’s death.

(h) “Board” means the Board of Directors of the Company.

(i) “Cash Award” means an Employee’s awards for a Plan Year which may consist of
any annual cash incentive award which is earned with respect to services
performed by the Employee during such Plan Year, whether or not such award is
actually paid to the Employee during such Plan Year, and any multi-year cash
incentive award which is earned with respect to a period of service performed by
the Employee ending in such Plan Year, whether or not such award is actually
paid to the Employee during such Plan Year.

 

 

2

 

--------------------------------------------------------------------------------






(j) “Cause” means termination by the Board of an employee Participant’s
employment with the Company or an Affiliate because of:

(i) the willful and continued failure by the Participant to perform
substantially the duties of the Participant’s position (other than as a result
of a physical or mental impairment which constitutes a disability);

(ii) the willful engaging of the Participant in conduct which is demonstrably
injurious to the Company or an Affiliate, monetarily or otherwise; or

(iii) the conviction of a criminal violation involving fraud, embezzlement or
theft in connection with the Participant’s duties or in the course of the
Participant’s employment or service with the Company or an Affiliate.

(k) “Change of Control” means the occurrence of any of the following events:

(i) the sale or disposition, in one or a series of related transactions, of all
or substantially all of the assets of CSA to any “person” or “group” (as such
terms are defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other
than Permitted Holders; or

(ii) any person or group, other than Permitted Holders, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of greater than or equal to 50% of the total voting
power of the voting stock of CSA, including by way of merger, consolidation or
otherwise, except where one or more of the Sponsors and/or their respective
Affiliates, immediately following such merger, consolidation or other
transaction, continue to have the ability to designate or elect a majority of
the Board (or the board of directors of the resulting entity or its parent
company).

Notwithstanding that a transaction or series of transactions does not constitute
a Change of Control, with respect to any Participant it shall be deemed a Change
of Control for purposes of the Participant’s entitlement’s hereunder if clause
(i), above, is satisfied in respect of the business or division in which such
Participant is principally engaged. For the avoidance of doubt, a Change of
Control pursuant to the immediately preceding sentence shall not apply to any
Participant whose employment is not primarily with and for the business or
division that is sold. For purposes of this Paragraph (k), “Permitted Holders”
means, as of the date of determination, any and all of (i) an employee benefit
plan (or trust forming a part thereof) maintained by (A) the Company, an
Affiliate or a related employer or (B) any corporation or other person of which
a majority of its voting power of its voting securities or equity interest is
owned, directly or indirectly, by the Company, an Affiliate or a related
employer and (ii) the Sponsors and any of their respective Affiliates. No
“Change of Control” shall occur unless such transaction qualifies as a change of
control under Code Section 409A.

(l) “Claimant” has the meaning set forth in Section 10.6(a).

(m) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Any reference to a provision of the Code shall also include any successor
provision thereto.

(n) “Committee” means the Compensation Committee of the Board.

 

 

3

 

--------------------------------------------------------------------------------






(o) “Company” means Cooper-Standard Automotive Inc., and any successor or
successors thereto.

(p) “CSA” means Cooper-Standard Holdings Inc., formerly known as CSA Acquisition
Corp.

(q) “Disability” means the Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, as determined by the
Administrator. The Participant will be required to submit such medical evidence
or to undergo a medical examination by a doctor selected by the Administrator as
the Administrator determines is necessary in order to make a determination
hereunder.

(r) “Dividend Equivalent Unit” means the allocation provided for in Section 5.2.

(s) “Effective Date” means January 1, 2005.

(t) “Employee” means any employee of the Company or an Affiliate who is, as
determined by the Committee, a member of a “select group of management or highly
compensated employees” of the Company, within the meaning of ERISA, and who is
designated by the Committee as eligible to participate in the Plan.

(u) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Any reference to a provision of ERISA shall also
include any successor provision thereto.

(v) “Fair Market Value” means with respect to a share of Stock, the value of
such share as determined by the Committee, which may be based on an appraisal
performed by an independent third-party appraiser. The Committee shall determine
Fair Market Value as of each June 30 and December 31, and at such other interim
dates as the Committee shall determine. With respect to any other property, Fair
Market Value shall be established by the Committee.

(w) “Fees” means the amount(s) paid to a Non-Employee Director for service on
the Board, a committee of the Board or as a chair of a committee, whether paid
in cash or Stock.

(x) “Good Reason” means the occurrence of any of the following:

(i) If the Employee is subject to an employment agreement in effect with the
Company, as defined in such agreement; or if the Employee is not subject to such
an employment agreement, a relocation of the office of the Company where the
Employee is employed to a location that is 150 miles away from the current
location without the Employee’s written consent, except for relocation to the
Company’s headquarters and required travel on the Company’s business to an
extent reasonably required to perform Employee’s assigned duties; or

(ii) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform the Company’s obligations under this
Plan.

 

 

4

 

--------------------------------------------------------------------------------






(y) “Incentive Compensation Plan” means any incentive compensation plan
established by CSA or the Company that provides for Cash Awards.

(z) “Investments” means Share Units and any other alternatives made available by
the Administrator, which shall be used for the purpose of measuring hypothetical
investment experience attributable to a Participant’s Account.

(aa) “Matching Stock Unit” means the allocation provided for in Section 5.1.

(bb) “Non-Employee Director” means a member of the Board who is not an employee
of the Company or its Affiliates.

(cc) “Participant” means an Employee or Non-Employee Director participating in
the Plan in accordance with the provisions of Section 3.1, or to the extent the
context so requires, a former Employee or Non-Employee Director retaining
benefits under the Plan that have not been fully paid.

(dd) “Participation Agreement” means the agreement(s) submitted by a Participant
to the Administrator as provided in Section 4.1(d) or (e) in the form approved
by the Administrator. A Participation Agreement must be validly executed to be
given effect.

(ee) “Plan” means this Cooper-Standard Automotive Inc. Deferred Compensation
Plan as it may, from time to time, be amended.

(ff) “Plan Year” means the 12-month period beginning January 1 and ending the
following December 31, with a first short plan year from December 23, 2004 to
December 31, 2004.

(gg) “Retirement” means termination of employment with the Company and its
Affiliates or termination of service on the Board, as the case may be, on or
after (i) attainment of age 65 or (ii) attainment of the age and service
necessary to qualify for early retirement under the Cooper-Standard Automotive
Inc. Salaried Retirement Plan, as amended.

(hh) “Retirement Committee” has the meaning set forth in Article XIV of the
Cooper-Standard Automotive Inc. Investment Savings Plan, as amended.

(ii) “Separation from Service” means:

(i) For employee Participants, the Participant’s termination of employment from
the Company and its Affiliates, or if the Participant continues to provide
services following his or her termination of employment, such later date as is
considered a separation from service, within the meaning of Code Section 409A,
from the Company and its Affiliates. Specifically, if a Participant continues to
provide services to the Company or an Affiliate in a capacity other than as an
employee, such shift in status is not automatically a Separation from Service. A
Participant will be treated as having terminated employment from the Company and
its Affiliates in accordance with the following provisions:

 

 

5

 

--------------------------------------------------------------------------------






(1) If a Participant takes a leave of absence from the Company or an Affiliate
for purposes of military leave, sick leave or other bona fide leave of absence,
the Participant’s employment will be deemed to continue for the first six (6)
months of the leave of absence, or if longer, for so long as the Participant’s
right to reemployment is provided either by statute or by contract; provided
that if the leave of absence is due to a medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than six (6) months, where such impairment causes
the Participant to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, the leave may be
extended for up to twenty-nine (29) months without causing a termination of
employment. If the period of the leave exceeds the applicable time period set
forth above, and the Participant’s right to reemployment is not provided by
either statute or contract, the Participant will be considered to have
terminated employment on the first day of the end of the applicable period set
forth above.

(2) If a Participant’s level of bona fide services for the Company and its
Affiliates permanently decreases to twenty percent (20%) or less of the average
level of bona fide services performed by the Participant (whether as an employee
or independent contractor) for the Company and its Affiliates over the
immediately preceding thirty-six (36)-month period (or such lesser period of
services), the Participant will be presumed to have terminated employment.

(3) If a Participant’s level of bona fide services for the Company and its
Affiliates continues at fifty percent (50%) or greater of the average level of
bona fide services performed by the Participant (whether as an employee or
independent contractor) for the Company and its Affiliates over the immediately
preceding thirty-six (36) month period (Or such lesser period of services), the
Participant will be presumed to have continued in employment.

(ii) For Non-Employee Director Participants, the date on which the Non-Employee
Director has a good-faith and complete termination of services as a member of
the Board in accordance with Code Section 409A. If a Non-Employee Director
becomes an employee of the Company or an Affiliate, such individual will not be
treated as having a Separation from Service until the individual also has a
Separation from Service as an employee.

(jj) “Settlement Date” means the date on which a payment is due under the Plan.
All Settlement Dates, other than upon Separation from Service, shall be deemed
to be January 1 (or as soon thereafter as is practicable) of the applicable
year.

(kk) “Specified Employee” means a Participant who, as of the date of his or her
Separation from Service, is a key employee (as defined in Code Section 416(i),
but without regard to Code Section 416(i)(5)) of the Company or an Affiliate any
of the stock of which is

 

 

6

 

--------------------------------------------------------------------------------






publicly traded on an established securities market. A Participant is a key
employee under Code Section 416(i) if the employee meets the requirements of
Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in accordance with the
regulations under Code Section 416, but disregarding Code Section 416(i)(5), at
any time during the 12-month period ending on an identification date. If a
person is a key employee as of an identification date, the person is treated as
a key employee for the 12-month period beginning on the first day of the fourth
(4th) month following the identification date. The identification date for the
Plan shall be September 30 of each year. Thus, an employee who satisfies the
foregoing requirements for key employee status as of September 30 of a year
shall be treated as a key employee for the following calendar year.

(ll) “Sponsors” means Cypress Merchant Banking Partners II L.P., Cypress
Merchant Banking II C.V., 55th Street Partners II L.P., Cypress Side-By-Side
LLC, GS Capital Partners 2000, L.P., GS Capital Partners 2000 Offshore, L.P., GS
Capital Partners 2000 GmbH & Co. Beteiligungs KG, GS Capital Partners 2000
Employee Fund, L.P. and Goldman Sachs Direct Investment Fund 2000, L.P.

(mm) “Stock” means the common stock of the Company.

(nn) “Stock Unit” means a unit equal in value to a share of Stock.

(oo) “Terminated Participant” has the meaning set forth in Section 12.3(a).

(pp) “Trust” has the meaning set forth in Section 7.3(a).

(qq) “Trust Agreement” has the meaning set forth in Section 7.3(a).

(rr) “Trustee” has the meaning set forth in Section 7.3(a).

(ss) “Unforeseeable Emergency” means a severe financial hardship of the
Participant, resulting from any of the following:

(i) an illness or accident of the Participant, his or her spouse or the
Participant’s dependent or dependents (as defined in Code Section 152(a));

(ii) a loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to such home not otherwise covered by insurance,
for example, as a result of a natural disaster); or

(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as determined by the
Administrator.

 

 

7

 

--------------------------------------------------------------------------------






Section 2.2 Construction. Wherever any words are used in the masculine, they
shall be construed as if they were used in the feminine in all cases where they
would so apply; and wherever any words are used in the singular or the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply. Titles of articles
and sections are for general information only, and the Plan is not to be
construed by reference to such items. The words “hereof,” “herein,” “hereunder,”
and other similar compounds of the word “here” shall mean and refer to the
entire Plan, and not to any particular provision or Section.

 

 

8

 

--------------------------------------------------------------------------------






ARTICLE III. ELIGIBILITY AND PARTICIPATION

Section 3.1 Eligibility and Participation.

(a) Eligibility. Eligibility to participate in the Plan is limited to those
management and/or highly compensated Employees who are designated as eligible
Employees, from time to time, by the Committee and those Non-Employee Directors
who are designated as eligible to participate, from time to time, by the
Committee. Once designated, an Employee and Non-Employee Director shall remain
eligible to participate for future Plan Years unless otherwise determined by the
Committee.

(b) Participation in Elective Deferral Component. Participation in the elective
deferral feature (i.e., deferrals of Base Salary and Cash Awards for Employees
and deferrals of Fees for Non-Employee Directors) of the Plan shall be limited
to eligible Employees and Non-Employee Directors who elect to participate in the
Plan by filing a completed and executed Participation Agreement with the
Administrator. An Employee’s or Non-Employee Director’s initial participation
date shall be the date such individual is selected for participation in the Plan
by the Committee. (Prior to July 1, 2007, Non-Employee Directors were
automatically eligible to participate in the Plan.)

(c) Participation in Dividend Equivalent Component. Participation in the
dividend equivalent feature of the Plan shall automatically become effective on
the date an Employee is selected for participation in that component of the Plan
by the Committee.

Section 3.2 Termination of Participation. Participation in the Plan shall
continue as long as the Participant is eligible to receive benefits under the
Plan. A Participant may elect to terminate his or her participation in the
elective deferral component of the Plan by filing a written notice thereof with
the Committee. The termination shall be effective the first day of the next Plan
Year following receipt by the Administrator. Amounts credited to such
Participant’s Account and any subaccounts with respect to periods prior to the
effective date of such termination shall continue to be payable pursuant to,
receive earnings and be credited with gains and debited with losses thereon
(where applicable), and otherwise be governed by, the terms of the Plan.

Section 3.3 Ineligible Participant. Notwithstanding any other provisions of this
Plan to the contrary, if the Administrator determines that any Employee
Participant may not qualify as a “management or highly compensated employee”
within the meaning of ERISA or regulations issued thereunder, the Administrator
may determine, in its sole discretion, that such Participant shall cease to be
eligible to participate in this Plan. With respect to the elective deferral
feature of the Plan, participation shall cease as of the end of the Plan Year in
which the determination is made. With respect to the dividend equivalent feature
of the Plan, participation shall cease immediately on the date of such
determination.

 

 

9

 

--------------------------------------------------------------------------------






ARTICLE IV. DEFERRAL OF BASE SALARY AND CASH AWARDS

Section 4.1 Deferral of Base Salary and ADP Returns; Fees.

(a) Base Salary Amount. With respect to each Plan Year, an employee Participant
may elect to defer (in whole percentages) up to 80% of his or her Base Salary
(or, if less, the amount remaining after the Participant’s Base Salary is
reduced by all applicable withholding taxes, 401(k) and section 125 plan
deductions, and all other required or authorized deductions).

(b) ADP Returns. With respect to each Plan Year beginning on and after January
1, 2007, an employee Participant may elect to defer, from his or her Base
Salary, an amount equal to the amount that is distributed to him under the
Cooper-Standard Automotive Inc. Investment Savings Plan (the “401(k) Plan”) as a
result of the 401(k) Plan’s failure to satisfy the “actual deferral percentage”
test set forth in Code Section 401(k)(3)(A)(ii) for the prior Plan Year.

(c) Fees. With respect to each Plan Year, a Non-Employee Director Participant
may elect to defer (in whole percentages) up to 100% of his Fees.

(d) Initial Deferral Election. A Participant who first becomes eligible to
participate in the Plan during a Plan Year may, within 30 days after his initial
participation date, elect to participate in the Plan by filing a Participation
Agreement with the Administrator. Such Participation Agreement shall apply only
to Base Salary or Fees, as the case may be, earned for services performed
following the filing of such Participation Agreement, and shall not apply to
deferral of ADP returns. If the Participant does not submit a Participation
Agreement during his initial 30-day election period, the Participant may
thereafter elect to participate pursuant to subsection (e). A Participant’s
initial election to defer Base Salary or Fees shall be effective only for the
remainder of the Plan Year to which the election relates, and shall not apply to
any future Plan Years. The election shall be irrevocable. Notwithstanding the
foregoing, if the Participant was previously eligible to participate in this
Plan, or another defined contribution-type deferred compensation plan that would
be required to be aggregated with this Plan under Code Section 409A, at any time
during the 24-month period ending on the date the Participant again becomes
eligible to participate in the Plan, the Participant shall not be eligible for
the initial 30-day election period and may only enroll in the Plan as of a
January 1 pursuant to subsection (e) below.

(e) Annual Election. Prior to the beginning of each calendar year, within such
time periods as the Administrator prescribes, a Participant may elect to
participate in the Plan by filing a Participation Agreement with the
Administrator. The election will be effective only with respect to Base Salary
or Fees, as the case may be, earned for services performed in the following Plan
Year and/or with respect to ADP returns made in the following Plan Year. A
Participant’s Participation Agreement, once effective, shall be irrevocable for
the Plan Year to which it relates. A Participant’s election shall be effective
only for the Plan Year to which the election relates, and shall not apply to any
future Plan Years.

 

 

10

 

--------------------------------------------------------------------------------






Section 4.2 Deferral of Cash Awards.

(a) Amount. A Participant may elect to defer a percentage (in whole percentages)
of up to 100% of the Participant’s Cash Awards.

(b) Timing of Deferral Election. A Participant may irrevocably elect to defer
all or a portion of any Cash Award by filing a Participation Agreement with the
Administrator within the time periods that the Administrator prescribes and:

(i) In the case of a Cash Award that does not constitute performance-based
compensation for purposes of Code Section 409A, before the calendar year (or
first calendar year in the case of a multi-year award) in which the Participant
begins to perform the services on which the Cash Award is based; or

(ii) In the case of any Cash Award that constitutes performance-based
compensation for purposes of Code Section 409A, at least six (6) months prior to
the end of the performance period to which the Cash Award relates; provided that
the Participant has performed services continuously from the later of the
beginning of the performance period or the date the performance criteria are
established through the date of such election, and provided further that no such
election is permitted with respect to compensation that has become readily
ascertainable within the meaning of Code Section 409A at the time of such
election.

A Participant’s election to defer a Cash Award shall be effective only for the
Cash Award to which the election relates, and shall not apply to any future Cash
Awards.

Notwithstanding the foregoing, for the 2007 Plan Year and, in the
Administrator’s discretion for the 2008 Plan Year, a Participant may elect to
defer his Cash Award that would otherwise qualify as a short-term deferral prior
to the beginning of such Plan Year, as permitted by IRS Notice 2006-79.

Section 4.3 Credits to Account. The portion of a Participant’s Base Salary, Fees
or Cash Award that is deferred pursuant to the Participant’s Participation
Agreement shall be credited to the Participant’s Account as of the date the
amounts would otherwise have been paid to the Participant. Any withholding of
taxes or other amounts with respect to any deferred award which is required by
state, federal or local law shall to the extent possible first be withheld from
the Participant’s non-deferred compensation.

Section 4.4 Vesting of Accounts. Each Participant shall at all times have a
nonforfeitable interest in his elective deferrals and all earnings thereon.

 

 

11

 

--------------------------------------------------------------------------------






ARTICLE V. MATCHING AND DIVIDEND EQUIVALENT UNITS

Section 5.1 Company Matching Stock Units. This Section 5.1 shall be effective
for Plan Years beginning on and after January 1, 2007, except as provided in
subsection (c).

(a) Amount of Match. If a Participant elects, at the time of making a deferral
election, that such deferrals will be invested in Company Stock Units pursuant
to Section 6.2, the Company will credit the Participant’s Stock Unit subaccount
as of the last day of the Plan Year (the “Allocation Date”) with Matching Stock
Units equal to one hundred percent (100%) of the number of Company Stock Units
“purchased” with the Participant’s deferrals during such year, subject to the
limitation in subsection (b) and provided that the Participant has not
experienced a Separation from Service prior to the last day of the Plan Year;
provided that, solely for purposes of determining the Matching Stock Units to be
allocated to the Participant’s Account for a Plan Year, the amount deferred by a
Participant from his Cash Awards that is earned during such Plan Year but not
paid until the following Plan Year will be credited as a deferral under this
Plan as of the last day of the Plan Year in which the Cash Award is earned,
rather than the Plan Year in which the Cash Award is paid. Notwithstanding the
foregoing, if the Participant has a Separation from Service during a Plan Year
as a result of death, Disability, Retirement or because his employment is
terminated by the Company or an Affiliate without Cause or the Participant
terminates employment for Good Reason, then the Matching Stock Units will be
credited to the Participant’s Stock Unit Subaccount as of the date of such
Separation from Service. (For purposes of clarity, Non-Employee Director
Participants are not eligible for an allocation of Matching Stock Units in the
event of termination without Cause or for Good Reason.)

(b) Annual Cap. Notwithstanding subsection (a) above, the allocation of Company
Matching Stock Units to Participants is subject to an aggregate annual cap equal
to (i) the lesser of $1,500,000 (as determined by multiplying the Fair Market
Value of a share of Stock on the Allocation Date) or 15,000 units, or (ii) such
higher amount or number of units as is determined by the Committee (the “Cap”).
If the aggregate value or number of Company Matching Stock Units to be allocated
for a Plan Year exceeds the Cap, then unless the Committee determines otherwise,
the amount of Company Matching Stock Units credited to the Stock Unit subaccount
of an eligible Participant for that Plan Year will be calculated by multiplying
the Cap by the percentage determined by dividing the Matching Stock Units which
would have otherwise been allocable to the Participant for that Plan Year if the
Cap were not in place, by the total amount of Company Matching Stock Units which
would have otherwise been allocable to all eligible Plan Participants for that
Plan Year if the Cap were not in place. The Committee may also place a per
participant cap on the number of Company Matching Stock Units that may be
allocated to a Participant.

(c) Discretionary Matching Stock Units. For the 2006 Plan Year, the Board may,
in its discretion, allocate Company Matching Stock Units to Participants’
Accounts in such percentage as it determines.

(d) Vesting of Matching Stock Credits.

(i) In general, a Participant’s Matching Stock Units shall vest ratably in each
of the three (3) years following their Allocation Date provided the Participant
remains an

 

 

12

 

--------------------------------------------------------------------------------






employee of the Company or an Affiliate or a Non-Employee Director, as
applicable, through the applicable vesting date. That is, one-third of the
Matching Stock Units will vest on the first (1st) anniversary of the Allocation
Date, an additional one-third of the Matching Stock Units will vest on the
second (2nd) anniversary of the Allocation Date, and the remaining one-third of
the Matching Stock Units will vest on the third (3rd) anniversary of the
Allocation Date, in each case contingent on Participant’s continued employment
or service as a Non-Employee Director.

(ii) Notwithstanding the foregoing, upon the Participant’s Separation from
Service as a result of death, Disability, Retirement or because his employment
is terminated by the Company or an Affiliate without Cause or the Participant
terminates employment for Good Reason, all of the Participant’s Matching Stock
Units shall be one hundred percent (100%) vested. (For purposes of clarity,
Non-Employee Directors are not eligible for full vesting of Matching Stock Units
in the event of termination without Cause or for Good Reason.)

(iii) The Committee may, in its sole discretion and at any time, vest in whole
or in part any Matching Stock Units credited to the Participant’s Account.

(iv) In addition, upon the occurrence of a Change of Control, all Matching Stock
Units credited to the Account of a Participant who is employed by the Company or
an Affiliate or who is a Non-Employee Director immediately prior to the Change
of Control shall become one hundred percent (100%) vested.

(v) Any Matching Stock Units that are not vested as of the date of the
Participant’s Separation from Service shall be forfeited.

Section 5.2 Dividend Equivalent Units on Stock Options. Effective on and after
January 1, 2007, if a cash dividend is declared with respect to the Company’s
Stock, then a Participant who is employed by the Company or an Affiliate and who
holds a stock option granted by the Company on the date such dividend is
declared, shall receive a credit to his Dividend Equivalent Unit subaccount
equal to the amount of the cash dividend per share multiplied by the number of
stock options held by the Participant that have not been exercised as of the
dividend declaration date. The credit to the Dividend Equivalent Unit subaccount
shall be made on the date the dividend is paid. Dividend Equivalent Units shall
vest in accordance with the terms of the stock options with respect to which the
units are credited. A Participant may invest such vested Dividend Equivalent
Units as provided for in Section 6.2.

 

 

13

 

--------------------------------------------------------------------------------






ARTICLE VI. PARTICIPANTS’ ACCOUNTS

Section 6.1 Establishment of Accounts. The Company, through its accounting
records, shall establish an Account for each Participant. In addition, the
Company may establish one or more subaccounts of a Participant’s Account, if the
Company determines that such subaccounts are necessary or appropriate in
administering the Plan.

Section 6.2 Investments. Amounts credited to a Participant’s Account shall
reflect the investment experience of the Investments selected by the
Participant. The Participant may make an initial investment election at the time
of enrollment in the Plan in whole increments of five percent (5%); provided
that the deferral of Stock Fees shall be automatically invested in Stock Units.
A Participant may also elect to reallocate his or her Account, and may elect to
allocate any future deferrals, among the various Investments in whole increments
of five percent (5%) from time to time as prescribed by the Administrator;
provided that amounts deferred into Stock Units and Matching Stock Units shall
not be eligible for re-allocation out of Stock Units, except to the extent that
cash amounts deferred into Stock Units are not eligible for a Company match due
to operation of the Cap or other limitations as described in Section 5.1(b).
Such investment elections shall remain in effect until changed by the
Participant. All investment elections shall become effective as soon as
practicable after receipt of such election by the Administrator, and must be
made in the form and manner and within such time periods as the Administrator
prescribes in order to be effective. In the absence of an effective election,
the Participant’s Account shall be deemed invested in the default fund specified
by the Administrator. The Administrator may impose other rules, conditions and
restrictions with regard to Investment allocations and changes thereto.

Section 6.3 Determination of Accounts.

(a) Determination of Accounts. The amount credited to each Participant’s Account
as of a particular date shall equal the balance of such Account as of such date.

(b) Accounting. The Company, through its accounting records, shall maintain a
separate and distinct record of the amount in each Account as adjusted to
reflect any income, gains, losses and distributions with respect to such
Account.

Section 6.4 Adjustments to Accounts.

On each Accounting Date, the Participant’s Account shall be credited or debited,
as the case may be, as follows:

(a) First, the Account shall be credited or debited with an income (loss) and
expense factor equal to an amount determined by multiplying (i) the balance
credited to the Participant’s Account as of the immediately preceding Accounting
Date by (ii) the rate of return net of expenses as determined by the
Administrator for the Accounting Period or portion thereof ending on such
Accounting Date on deemed Investments provided for in Section 6.2.

(b) Second, the Account shall be credited with any allocations under Article IV
or V.

 

 

14

 

--------------------------------------------------------------------------------






(c) Finally, the Account shall be debited with the amount of any distributions
under the Plan to or on behalf of the Participant or, in the event of his death,
the Participant’s Beneficiary.

Section 6.5 Statement of Accounts. At least annually, a statement shall be
furnished to each Participant or, in the event of his death, to his Beneficiary,
showing the status of the Participant’s Account as of the end of the most recent
Accounting Period, any changes in the Participant’s Account since the date of
the most recent statement furnished to the Participant, and such other
information as the Administrator shall determine.

Section 6.6 Accounts for Record Keeping Purposes Only. Plan Accounts and the
record keeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan,
and shall not constitute or imply an obligation on the part of the Company or
any Affiliate to fund such benefits.

Section 6.7 Special Accounting Rules for Stock Units.

(a) When any deferred cash amounts are to be allocated as Stock Units, the
amounts shall be placed in a temporary accumulation account, which shall be
deemed invested in such investment fund as the Committee specifies. As of each
Accounting Date for Stock Units (June 30 and December 31), the balance of a
Participant’s temporary accumulation account shall be converted to whole and
fractional Stock Units, with fractional units calculated to three (3) decimal
places, by dividing the amount to be allocated by the greater of (i) $100 or
(ii) the Fair Market Value of a share of Stock as determined for the date of
such allocation. The $100 minimum may be eliminated by the Committee at any
time. When any deferred Stock Fees are to be allocated as Stock Units, the
Participant shall be credited with the same number of Stock Units as the number
of Shares being deferred.

(b) If any dividends or other distributions are paid with respect to the Stock
while Stock Units are credited to a Participant’s Account, such Participant
shall be credited with additional Stock Units determined by (i) multiplying the
amount of cash dividend paid, or the Fair Market Value of other property
distributed, with respect to one share of Stock, by the number of Stock Units,
both vested and unvested, credited to the Participant’s Account on the date the
dividend or distribution is declared, and (ii) dividing that number by the Fair
Market Value of a share of Stock on the date the dividend is paid or
distributed. Any additional Stock Units credited to the Participant’s Account
under this Paragraph (b) shall be subject to the same vesting schedule with
respect to the underlying Stock Units to which they relate. Any other provision
of this Plan notwithstanding, if a dividend is paid with respect to the Stock in
the form of a right or rights to purchase shares of Stock of the Company or any
entity acquiring the Company, no additional Stock Units shall be credited to the
Participant’s Account with respect to such dividend, but each Stock Unit
credited to a Participant’s Account at the time such dividend is paid, and each
Stock Unit thereafter credited to the Participant’s Account at a time when such
rights are attached to the Stock, shall thereafter be valued on the basis of the
aggregate of the then Fair Market Value of one share of Stock plus the then Fair
Market Value of such right or rights then attached to such share of Stock.

 

 

15

 

--------------------------------------------------------------------------------






(c) In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, stock dividend, stock split or other change in corporate
structure of the Company affecting the Stock, the Committee shall make
appropriate equitable adjustments with respect to the Stock Units credited to
the Account of each Participant, including without limitation, adjusting the
date as of which such Stock Units are valued, as the Committee determines is
necessary of desirable to prevent the dilution or enlargement of the benefits
intended to be provided under the Plan.

(d) Participants shall have no rights as a stockholder pertaining to Stock Units
credited to their Account.

 

 

16

 

--------------------------------------------------------------------------------






ARTICLE VII. FINANCING OF BENEFITS

Section 7.1 Investment of Accounts. As soon as practicable after the crediting
of any amount to a Participant’s Account, the Company may, in its sole
discretion, direct that the Retirement Committee invest the amount credited, in
whole or in part, in one or more separate investment funds or vehicles,
including, without limitation, certificates of deposit, mutual funds, money
market accounts or funds, limited partnerships, real, personal, tangible or
intangible property, or debt or equity securities, including equity securities
of the Company (measured by Fair Market Value, book value or any formula
selected by the Retirement Committee), (collectively the “Invested Assets”), as
the Retirement Committee shall select, or may direct that the Company retain the
amount credited as cash to be added to its general assets. The Company shall be
the sole owner and beneficiary of all Invested Assets, and all contracts and
other evidences of the Invested Assets shall be registered in the name of the
Company. The Company, under the direction of the Retirement Committee, shall
have the unrestricted right to sell any of the Invested Assets included in any
Participant’s Account, and the unrestricted right to reinvest the proceeds of
the sale in other Invested Assets or to credit the proceeds of the sale to a
Participant’s Account as cash. The Invested Assets may, but are not required to,
mirror the Investment elections made by the Participant.

Section 7.2 Financing of Benefits. Benefits payable under the Plan to a
Participant or, in the event of his death, to his Beneficiary, or to an
alternate payee pursuant to a domestic relations order (as defined in Code
Section 414(p)(1)(B)), shall be paid by the Company from its general assets.
Notwithstanding the fact that the Participants’ Accounts may be adjusted by an
amount that is measured by reference to the performance of the deemed
Investments as provided in Section 6.1, no Participant, Beneficiary or any other
person entitled to payment under the Plan shall have any claim, right, security
interest or other interest in any fund, trust, account, insurance contract, or
asset of the Company or Affiliate responsible for such payment.

Section 7.3 Funding.

(a) Notwithstanding the provisions of Section 7.2, nothing in this Plan shall
preclude the Company from setting aside amounts in trust (the “Trust”) pursuant
to one or more trust agreements between a trustee and the Company. However,
Participants, their Beneficiaries or alternate payees, and their heirs,
successors and assigns, shall have no secured interest or claim in any property
or assets of the Company or the Trust. The Company’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
money in the future. Notwithstanding the foregoing, upon the earlier to occur of
(i) a Change of Control or (ii) a declaration by the Board that a Change of
Control is imminent, the Company shall promptly, to the extent it has not
previously done so, and in any event within five (5) business days after such
Change of Control (or on such fifth business day if the Board has declared that
a Change of Control is imminent), create an irrevocable trust to hold funds to
be used in payment of the obligations of the Company under the Plan, and the
Company shall fund such trust by transferring for the Accounts of those
Participants whom the Board has identified to the Trustee as having been
affected by such Change of Control an amount sufficient to fund no less than the
total value of such Participants’ Accounts under the Plan as of the most recent
Accounting Date to National City Bank or its successor (the “Trustee”) to be
added to the principal of the trust under the Cooper-Standard Automotive Inc.
Master Grantor Trust Agreement, between the Company and

 

 

17

 

--------------------------------------------------------------------------------






Trustee (the “Trust Agreement”), provided that any funds contained therein or in
the Trust shall remain liable for the claims of the Company’s general creditors.
Notwithstanding the foregoing, the Company shall not be obligated to fund the
Trust at a time when such funding would violate Code Section 409A.

(b) Any payments of benefits by the Trustee to the Participants pursuant to the
Trust Agreement shall, to the extent thereof, discharge the Company’s obligation
to pay benefits under the terms of this Plan, it being the intent of the Company
that assets in the Trust be held as security for the Company’s obligation to pay
benefits under this Plan.

(c) Any such assets held by the Company or an Affiliate in the Trust shall be
and remain the sole property of the Trust, and the Participants shall have no
proprietary rights of any nature whatsoever with respect to such assets.

 

 

18

 

--------------------------------------------------------------------------------






ARTICLE VIII. DISTRIBUTION OF BENEFITS

Section 8.1 Settlement Date. A Participant or, in the event of his death, his
Beneficiary shall be entitled to distribution of all or a part of the balance of
his Account, as provided in this Article VIII, following his Settlement Date.

Section 8.2 Amount to be Distributed. The amount to which a Participant or, in
the event of his death, his Beneficiary is entitled in accordance with the
following provisions of this Article VIII shall be based on the Participant’s
adjusted Account balance determined as of the Accounting Date coincident with or
next preceding his Settlement Date.

Section 8.3 Distribution Upon Death. Upon the death of the Participant, the
Company shall pay to the Participant’s Beneficiary (or, upon the death of a
Beneficiary, to the Beneficiary’s estate), as the case may be, the vested
balance of the Participant’s Account in a cash lump sum no later than ninety
(90) days following the date of the Participant’s death. Such payment shall
completely discharge the Company’s obligations under this Plan.

Section 8.4 Time and Form of Distribution.

(a) Election. A Participant may specify in a Participation Agreement the time
and form of distribution for the amounts deferred pursuant to such Participation
Agreement (including any related Matching Stock Units), as adjusted for earnings
or losses thereon, as follows:

(i) A Participant may elect that the deferrals be distributed:

(1) Upon the Participant’s Separation from Service;

(2) Upon the later of the Participant’s Separation from Service or a specified
year, provided that such year must be more than three years following the year
to which the deferrals relate; or

(3) Upon the earlier of the Participant’s Separation from Service or a specified
year, provided that such year must be more than three years following the year
to which the deferrals relate;

provided that if, pursuant to clause (2) or (3), a Participant erroneously
elects a specified year that is prior to three years following the year to which
the deferrals relate, the Participant automatically shall be deemed to have
elected the fourth year following the year to which the deferrals relate.

If a Participant elects a specified year, amounts shall be paid in the first
quarter of such year unless the Participant has elected a date certain in which
case the payment will be made on or as soon as practicable after the date
certain.

In the absence of such an election, deferred amounts shall be distributed upon
the Participant’s Separation from Service.

 

 

19

 

--------------------------------------------------------------------------------






(ii) A Participant may elect that the deferrals be distributed in one of the
following forms of distribution:

(1) In a lump sum;

(2) In five (5) annual installments, provided, however, that each payment is not
less than $10,000; or

(3) In ten (10) annual installments, provided, however, that each payment is not
less than $10,000; or

(4) a combination of (i) and (ii), or (i) and (iii), above. The Participant
shall designate the percentage payable under each option.

In the absence of such an election, deferred amounts shall be distributed in a
lump sum.

(iii) Notwithstanding the foregoing, the balance of a Participant’s Dividend
Equivalent subaccount shall automatically be paid upon the Participant’s
Separation from Service in a cash lump sum.

(iv) The Participant’s distribution election shall remain in effect until
modified by the Participant in accordance with this Section and the terms of the
Plan.

(b) Change to Election. Pursuant to the provisions of Code Section 409A, a
Participant’s distribution election, once made in accordance with the foregoing
parameters, may be modified:

(i) only if permitted by the Administrator, and provided that such change in
election may not take effect until at least twelve (12) months after the date on
which such modification is made; and

(ii) with respect to a distribution election not related to a payment made on
account of death, only if such payment is deferred for a period of not less than
five (5) years from the date the payment would have otherwise been paid (or in
the case of installments, would have begun to be paid); and

(iii) a distribution election with respect to a payment to be paid at a
specified time or pursuant to a fixed schedule may not be changed less than 12
months prior to the date on which the payment is scheduled to be paid.

(c) Form of Payment of Stock Units. All distributions from the Participant’s
Stock Unit subaccount shall be made in the form of shares of Stock, excluding
distributions to the Participant’s Beneficiary or alternate payee under a
domestic relations order which shall be paid in cash and excluding distributions
of the Participant’s deferrals (made pursuant to Section 4.1 or 4.2) that the
Company elects, in its sole discretion, to pay in cash. Each Stock Unit credited
to the Participant’s Account that is not paid in cash shall be paid in the form
of one share of Stock. The issuance of Stock to a Participant shall be subject
to, and conditioned on, the Participant’s execution of a shareholder’s agreement
in such form as is approved by the Board or Committee, and such other documents
as are generally required of shareholders.

 

 

20

 

--------------------------------------------------------------------------------






(d) Calculation of Installment Payments. The amount of each installment under
Section 8.4(a)(ii) shall be equal to the quotient obtained by dividing the
Participant’s Account balance subject to the installment payment method as of
the Settlement Date of such installment payment by the number of installment
payments remaining to be made to or in respect of such Participant at the time
of calculation. Notwithstanding the foregoing, if the amount of an installment
payment (other than the final payment) is less than $10,000, then $10,000 shall
be paid, even if the effect of such payment is to reduce the number of
installments that are ultimately paid.

(e) Accelerations or Delays. Notwithstanding any other provision of the Plan, if
the Administrator determines that:

(i) all or any portion of a Participant’s Account is required to be included in
the Participant’s income as a result of a failure to comply with the
requirements of Code Section 409A and the regulations promulgated thereunder,
the Company or applicable Affiliate shall immediately distribute from the Plan
to the Participant or, in the case of the Participant’s death, the Participant’s
Beneficiary, in one single sum, the amount (but not exceeding the amount) that
is so taxable. In addition, the Administrator may permit an acceleration of the
time or schedule of payment otherwise applicable to a Participant if (i) payment
is necessary to comply with a domestic relations order (as defined in Code
Section 414(p)(1)(B)) and (ii) if the distribution is made to an individual
other than the Participant; and

(ii) the Participant is a Specified Employee, then any distribution to be made
upon a Participant’s Separation from Service shall be delayed until the first
day of the seventh month following the month in which the Participant’s
Separation from Service occurs.

Section 8.5 Unforeseeable Emergencies. A Participant who has incurred an
Unforeseeable Emergency may request, and the Administrator may, in its sole
discretion, approve a distribution of part or all of the Participant’s vested
Account balance, in accordance with and subject to the limitations set forth in
this Section. The amount authorized for distribution with respect to an
Unforeseeable Emergency may not exceed the amounts necessary to satisfy the
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise by liquidation of the Participant’s assets, to the extent that
liquidation of such assets would not itself cause severe financial hardship. No
distributions pursuant to this Section 8.5 may be made in excess of the vested
value of the Participant’s Account at the time of such distribution.

Amounts distributed under this Section 8.5 shall first be taken from the portion
of the Participant’s Account that is not in Stock Units. If Stock Units are
distributed, they shall be paid in cash based on the most recent Fair Market
Value as determined prior to the date of distribution.

 

 

21

 

--------------------------------------------------------------------------------






Section 8.6 Small Benefit. Notwithstanding anything herein to the contrary, upon
a Participant’s Separation from Service, if the vested balance of the portion of
the Participant’s Account, when added to the balance of any other accounts to
which the Participant is entitled from nonqualified deferred compensation
plan(s) maintained by the Company and its Affiliates that are required to be
aggregated with this Plan pursuant to Code Section 409A, is $10,000 or less, the
Company shall pay the benefit in the form of a lump sum payment.

 

 

22

 

--------------------------------------------------------------------------------






ARTICLE IX. BENEFICIARY DESIGNATION

Section 9.1 Beneficiary Designation.

(a) As used in the Plan, the term “Beneficiary” means:

(i) The person last designated as his Beneficiary by the Participant in writing
on a form prescribed by the Administrator;

(ii) If there is no designated Beneficiary or if the person so designated shall
not survive the Participant, such Participant’s spouse; or

(iii) If no such designated Beneficiary and no such spouse is living upon the
death of a Participant, or if all such persons die prior to the full
distribution of the Participant’s Account balance, then the legal representative
of the last survivor of the Participant and such persons, or, if the
Administrator shall not receive notice of the appointment of any such legal
representative within one (1) year after such death, the heirs-at-law of such
survivor shall be the Beneficiaries to whom the then remaining balance of the
Participant’s Account shall be distributed (in the proportions in which they
would inherit his intestate personal property).

Section 9.2 Facility of Payment. Whenever and as often as any Participant or his
Beneficiary entitled to payments hereunder shall be under a legal disability or,
in the sole judgment of the Administrator, shall otherwise be unable to apply
such payments to his own best interests and advantage, the Administrator in the
exercise of its discretion may direct all or any portion of such payments to be
made in any one or more of the following ways: (a) directly to him; (b) to his
legal guardian or conservator; or (c) to his spouse or to any other person, to
be expended for his benefit; and the decision of the Administrator, shall in
each case be final and binding upon all persons in interest.

Section 9.3 Amendments. A Participant may change his Beneficiary designation
from time to time by filing a new Beneficiary designation with the
Administrator. Such new Beneficiary designation will cancel all previously filed
Beneficiary designations. A Participant’s designation of his Beneficiary under
Section 9.1, or change of such designation under this Section 9.3, shall not be
effective unless and until the Administrator actually receives notice of such
designation while the Participant is living.

 

 

23

 

--------------------------------------------------------------------------------






ARTICLE X. ADMINISTRATION

Section 10.1 Administration.

(a) The Plan shall be administered by the Administrator. The Administrator shall
have total and exclusive responsibility to control, operate, manage and
administer the Plan in accordance with its terms.

(b) The Administrator shall have sole and absolute discretion to interpret the
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to make factual findings with respect to any
issue arising under the Plan, to determine the rights and status under the Plan
of Participants and other persons, to decide disputes arising under the Plan and
to make any determinations and findings (including factual findings) with
respect to the benefits payable thereunder and the persons entitled thereto as
may be required for the purposes of the Plan. In furtherance of, but without
limiting the foregoing, the Administrator is hereby granted the following
specific authorities, which it shall discharge in its sole and absolute
discretion in accordance with the terms of the Plan (as interpreted, to the
extent necessary, by the Administrator):

(i) To determine the amount of benefits, if any, payable to any person under the
Plan (including, to the extent necessary, making any factual findings with
respect thereto); and

(ii) To conduct the claims procedures specified in Section 10.6.

All decisions of the Administrator as to the facts of any case, as to the
interpretation of any provision of the Plan or its application to any case, and
as to any other interpretative matter or other determination or question under
the Plan shall be final and binding on all parties affected thereby, subject to
the provisions of Section 10.6.

(c) The Administrator may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with legal counsel who may be counsel to the Company.

(d) It is intended that this Plan comply with the provisions of Code Section
409A. This Plan shall be construed and interpreted in a manner that will cause
any payment hereunder that is considered deferred compensation and that is not
exempt from Code Section 409A to meet the requirements thereof such that no
additional tax will be due under Code Section 409A on such payment.

Section 10.2 Plan Administrator. The Company shall be the “administrator” under
the Plan for purposes of ERISA.

Section 10.3 Binding Effect of Decisions. All decisions and determinations by
the Administrator shall be final and binding on all parties. All decisions of
the Administrator shall be made by the vote of the majority, including actions
in writing taken without a meeting. All elections, notices and directions under
the Plan by a Participant shall be made on such forms as the Administrator shall
prescribe.

 

 

24

 

--------------------------------------------------------------------------------






Section 10.4 Successors. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and to agree to perform this Plan in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Plan shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including without limitation any persons
acquiring directly or indirectly all or substantially all of the business and/or
assets of the Company whether by sale, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purposes of this Plan), and the heirs, Beneficiaries, executors and
administrators of each Participant.

Section 10.5 Indemnity of Committee and Administrator. The Company shall
indemnify and hold harmless the members of the Committee and the Administrator
and their duly appointed agents against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
the Plan, except in the case of gross negligence or willful misconduct by any
such member or agent of the Committee and the Administrator.

Section 10.6 Claims Procedure.

(a) If a Participant or his designated Beneficiary (the “Claimant”) believes
that he or she is entitled to a benefit under the Plan that is not provided, the
Claimant may file a written claim for payments under this Plan with the
Administrator. The Administrator shall review the claim within 90 days following
the date of receipt of the claim; provided that the Administrator may determine
that an additional 90-day extension is necessary due to circumstances beyond the
Administrator’s control, in which event the Administrator shall notify the
Claimant prior to the end of the initial period that an extension is needed, the
reason therefor and the date by which the Administrator expects to render a
decision. If the Claimant’s claim is denied in whole or part, the Administrator
shall provide written notice to the Claimant of such denial. The written notice
shall include the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary; and a description
of the Plan’s review procedures (as set forth in Paragraph (b)) and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action under section 502(a) of ERISA following an adverse
determination upon review.

(b) The Claimant has the right to appeal the Administrator’s decision by filing
a written appeal to the Administrator within 60 days after Claimant’s receipt of
the decision or deemed denial. The Claimant will have the opportunity, upon
request and free of charge, to have reasonable access to and copies of all
documents, records and other information relevant to the Claimant’s appeal. The
Claimant may submit written comments, documents, records and other information
relating to his or her claim with the appeal. The Administrator will review all
comments, documents, records and other information submitted by the Claimant
relating to the claim, regardless of whether such information was submitted or
considered in the initial claim

 

 

25

 

--------------------------------------------------------------------------------






determination. The Administrator shall make a determination on the appeal within
60 days after receiving the Claimant’s written appeal; provided that the
Administrator may determine that an additional 60-day extension is necessary due
to circumstances beyond the Administrator’s control, in which event the
Administrator shall notify the Claimant prior to the end of the initial period
that an extension is needed, the reason therefor and the date by which the
Administrator expects to render a decision. If the Claimant’s appeal is denied
in whole or part, the Administrator shall provide written notice to the claimant
of such denial. The written notice shall include the specific reason(s) for the
denial; reference to specific Plan provisions upon which the denial is based; a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the Claimant’s claim; and a statement of the Claimant’s
right to bring a civil action under section 502(a) of ERISA.

(c) If the Administrator fails to render a decision on a Claimant’s initial
claim for benefits under the Plan or on the Claimant’s subsequent appeal of the
Administrator’s adverse decision, such claim or appeal will be deemed to be
denied.

(d) Notwithstanding the foregoing claims and appeals procedures, to avoid an
additional tax on payments that may be payable under this Plan, a Claimant must
make a reasonable, good faith effort to collect any payment or benefit to which
the Claimant believes he or she is entitled hereunder no later than ninety (90)
days after the latest date upon which the payment could have been timely made
pursuant to Code Section 409A, and if not paid or provided, must take further
enforcement measures within one hundred eighty (180) days after such latest
date.

Section 10.7 Expenses. All direct expenses of the Plan shall be paid by the
Company.

 

 

26

 

--------------------------------------------------------------------------------






ARTICLE XI. AMENDMENT AND TERMINATION OF PLAN

Section 11.1 Amendment. The Company may at any time amend, suspend or reinstate
any or all of the provisions of the Plan, except that no such amendment,
suspension or reinstatement may adversely affect any Participant’s Account
balance, accrued as of the effective date of such amendment, suspension or
reinstatement, without such Participant’s prior written consent. Notwithstanding
the foregoing, any change in the Investments shall not be considered an
“adverse” amendment. Written notice of any amendment or other action with
respect to the Plan shall be given to each Participant.

Section 11.2 Termination. The Company, in its sole discretion, may terminate
this Plan at any time and for any reason whatsoever (or the Plan shall
automatically terminate) in accordance with and subject to the following rules:

(a) The Committee at any time, other than proximate to a downturn in the
financial health of the Company or any Affiliate, may terminate the Plan and
require that all benefits accrued be distributed to Participants and
Beneficiaries in a single sum without regard to a Participant’s prior election
as to the form or timing of benefit payments, if (i) all plans or arrangements
that are considered, with this Plan, to be a single plan within the meaning of
Code Section 409A are terminated and liquidated with respect to all
participants, (ii) no payments other than those payable under the pre-existing
terms of the Plan are made within 12 months of the date on which the arrangement
is terminated, (iii) all payments are completed within 24 months of the
termination, and (iv) the Company or Affiliate does not, for three years
following the date of termination, maintain an arrangement that, would be
considered a single plan with this Plan under Code Section 409A.

(b) The Committee may terminate the Plan and require that all benefits accrued
be distributed to Participants and Beneficiaries in a single sum without regard
to a Participant’s prior election as to the form or timing of benefit payments,
at any time during the period that begins thirty (30) days prior to a Change of
Control and ends on the date of the Change of Control, provided that all plans
or arrangements that are considered, with this Plan, to be a single plan within
the meaning of Code Section 409A are terminated and liquidated with respect to
all participants that experienced the Change of Control event, and further
provided that payment is made within twelve (12) months of the date of
termination of the arrangements.

(c) The Plan shall terminate and all benefits accrued will be distributed in a
single sum without regard to a Participant’s prior election as to the form of
benefit payments, if (i) payment is made upon a complete dissolution that is
taxed under Code Section 331 or upon approval of a bankruptcy court pursuant to
Section 503(b)(1)(A) of Title 11 of the United States Code, and (ii) the amounts
deferred under the Plan are included in the gross income of Participants and
Beneficiaries by the latest of (1) the calendar year in which the Plan
termination occurs, (2) the calendar year in which the amounts are no longer
subject to a substantial risk of forfeiture, or (3) the first calendar year in
which the payment is administratively practicable.

(d) Except as provided in Paragraphs (a), (b) and (c) above or as otherwise
permitted in regulations promulgated by the Secretary of the Treasury under Code
Section 409A, any action that purports to terminate the Plan shall instead be
construed as an amendment to

 

 

27

 

--------------------------------------------------------------------------------






discontinue further benefit accruals, but the Plan will continue to operate, in
accordance with its terms as from time to time amended and in accordance with
applicable Participant elections, with respect to the Participant’s benefit
accrued through the date of termination, and in no event shall any such action
purporting to terminate the Plan form the basis for accelerating distributions
to Participants and Beneficiaries.

(e) Upon termination of the Plan, the Administrator shall take those actions
necessary to administer any Accounts existing prior to the effective date of
such termination; provided, however, that a termination of the Plan shall not
adversely affect the value of a Participant’s Account without the
Participation’s prior written consent.

 

 

28

 

--------------------------------------------------------------------------------






ARTICLE XII. MISCELLANEOUS

Section 12.1 No Guarantee of Employment or Service. Nothing contained in the
Plan shall be construed as a contract of employment between the Company and any
Employee, or as a right of any Employee or Non-Employee Director, to be
continued in the employment or service of the Company, or as a limitation of the
right of the Company to discharge any of its Employees, with or without Cause.

Section 12.2 Governing Law. All questions arising in respect of the Plan,
including those pertaining to its validity, interpretation and administration,
shall be governed, controlled and determined in accordance with the applicable
provisions of federal law and, to the extent not preempted by federal law, the
laws of the State of Michigan, without reference to conflict of law principles
thereof.

Section 12.3 Nonassignability.

(a) No right or interest under the Plan of a Participant or his or her
Beneficiary (or any person claiming through or under any of them), other than
the surviving spouse of any deceased Participant or an alternate payee of a
Participant pursuant to a domestic relations order, shall be assignable or
transferable in any manner or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of any such Participant or Beneficiary. If
any Participant or Beneficiary shall attempt to or shall transfer, assign,
alienate, anticipate, sell, pledge or otherwise encumber his or her benefits
hereunder or any part thereof, or if by reason of his or her bankruptcy or other
event happening at any time such benefits would devolve upon anyone else or
would not be enjoyed by him or her (other than to an alternate payee of a
Participant pursuant to the terms of a domestic relations order), then the
Committee, in its discretion, may terminate his or her interest in any such
benefit to the extent the Committee considers necessary or advisable to prevent
or limit the effects of such occurrence. Termination shall be effected by filing
a written “termination declaration” with the General Counsel of the Company and
making reasonable efforts to deliver a copy to the Participant or Beneficiary
whose interest is adversely affected (the “Terminated Participant”).

(b) As long as the Terminated Participant is alive, any benefits affected by the
termination shall be retained by the Company and, in the Committee’s sole and
absolute judgment, may be paid to or expended for the benefit of the Terminated
Participant, his or her spouse, his or her children or any other person or
persons in fact dependent upon him or her in such a manner as the Committee
shall deem proper under the provisions of Code Section 409A. Upon the death of
the Terminated Participant, all benefits withheld from him or her and not paid
to others in accordance with the preceding sentence shall be disposed of
according to the provisions of the Plan that would apply if he or she died prior
to the time that all benefits to which he or she was entitled were paid to him
or her.

Section 12.4 Severability. Each section, subsection and lesser section of this
Plan constitutes a separate and distinct undertaking, covenant and/or provision
hereof. Whenever possible, each provision of this Plan shall be interpreted in
such manner as to be effective and valid under applicable law. In the event that
any provision of this Plan shall finally be

 

 

29

 

--------------------------------------------------------------------------------






determined to be unlawful, such provision shall be deemed severed from this
Plan, but every other provision of this Plan shall remain in full force and
effect, and in substitution for any such provision held unlawful, there shall be
substituted a provision of similar import reflecting the original intention of
the patties hereto to the extent permissible under law.

Section 12.5 Withholding Taxes. Notwithstanding the time or schedule of payments
otherwise applicable to the Participant, the Administrator may direct that
distributions from a Participant’s vested Account be made (i) to pay the Federal
Insurance Contributions Act (“FICA”) tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2) with respect to compensation deferred under the Plan,
(ii) to pay the income tax at source on wages imposed under Code Section 3401 or
the corresponding withholding provisions of applicable state, local, or foreign
tax laws as a result of the payment of FICA taxes, and (iii) to pay the
additional income tax at source on wages attributable to the “pyramiding” of
Code Section 3401 wages and taxes; provided that the total amount distributed
under this provision must not exceed the aggregate of the FICA tax and the
income tax withholding related to such FICA tax.

(b) The amount of cash or shares of Stock actually distributed to the
Participant in accordance with the time or schedule of payments applicable to
the Participant will be reduced by applicable tax withholding except to the
extent such withholding requirements previously were satisfied in accordance
with Paragraph (a) above.

Section 12.6 Legal Fees, Expenses Following a Change of Control. It is the
intent of the Company that following a Change of Control no Participant be
required to incur the expenses associated with the enforcement of his or her
rights under this Plan by litigation or other legal action because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to a Participant hereunder. Accordingly, if following a Change of
Control it should appear that the Company has failed to comply with any of its
obligations under this Plan or in the event that the Company or any other person
takes any action to declare this Plan void or unenforceable, or institutes any
litigation designed to deny, or to recover from, the Participant the benefits
intended to be provided to such Participant hereunder, the Company irrevocably
authorizes such Participant from time to time to retain counsel of his or her
choice, at the expense of the Company, as hereafter provided, to represent such
Participant in connection with the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder or other person affiliated with the Company in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to such Participant’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and such Participant agree that a confidential
relationship shall exist between such Participant and such counsel. Following a
Change of Control, the Company shall pay and be solely responsible for any and
all attorneys’ and related fees and expenses incurred by such Participant as a
result of the Company’s failure to perform under this Plan or any provision
thereof, or as a result of the Company or any person contesting the validity or
enforceability of this Plan or any provision thereof.

Section 12.7 Top-Hat Plan. The Plan is intended to be a plan which is unfunded
and maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees within the meaning
of Sections 201, 301 and 401

 

 

30

 

--------------------------------------------------------------------------------






of ERISA, and therefore to be exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA. Accordingly, notwithstanding any other provision of the Plan
and subject to the provisions of Code Section 409A, the Plan will terminate and
no further benefits will accrue hereunder in the event it is determined by a
court of competent jurisdiction or by an opinion of counsel based upon a change
in law that the Plan constitutes an employee pension benefit plan within the
meaning of Section 3(2) of ERISA, which is not so exempt. In addition and
notwithstanding any other provision of the Plan, in the absolute discretion of
the Committee but only to the extent permitted by Code Section 409A, the amount
credited to each Participant’s Account under the Plan as of the date of
termination, which shall be an Accounting Date for purposes of the Plan, will be
paid immediately to such Participant in a single lump sum cash payment. Such
payment shall completely discharge the Company’s obligations under this Plan.

Section 12.8 Relationship to Other Plans. Subject to the provisions of Code
Section 409A, this Plan is intended to serve the purposes of and to be
consistent with the Incentive Compensation Plans and any similar plan approved
by the Committee for purposes of this Plan.

Section 12.9 Miscellaneous Distribution Rules. The following rules will
supersede any inconsistent distribution provisions of the Plan. In the
circumstances described in Paragraphs (a), (b) and (c) below, a payment that
would otherwise be due and payable under the terms of the Plan with respect to
amounts that are subject to Code Section 409A will be delayed, and payment will
be made in accordance with this Section.

(a) Code Section 162(m). If and to the extent that the Company reasonably
anticipates that its income tax deduction with respect to a payment will be
limited or eliminated by application of Code Section 162(m), the payment shall
be deferred until either (i) the earliest date at which the Company reasonably
anticipates that the Company’s deduction for the payment will not be limited or
eliminated by application of Code Section 162(m), or (ii) the calendar year in
which occurs the Participant’s Separation from Service.

(b) Jeopardy to Company. If any payment required under the terms of this Plan
would jeopardize the ability of the Company to continue as a going concern, the
Company shall not be required to make such payment; rather, the payment shall be
delayed until the first date that making the payment does not jeopardize the
ability of the Company to continue as a going concern.

(c) Federal Securities and Other Applicable Law. If and to the extent that the
Company reasonably anticipates that the making of a payment will violate Federal
securities laws or other applicable law, the payment shall be deferred until the
earliest date at which the Company reasonably anticipates that the making of the
payment will not cause such violation. For this purpose, the making of a payment
is not treated as a violation of applicable law because the payment would cause
the inclusion of amounts in gross income of the recipient or result in a penalty
or any provision of the Code being or becoming applicable.

Section 12.10 Compliance with Code Section 409A. Effective January 1, 2005, the
Plan was administered in good faith compliance with Code Section 409A. Effective
January 1, 2008, the Plan is amended and restated to reflect the final
regulations promulgated under Code Section 409A.

 

 

31

 

--------------------------------------------------------------------------------